Citation Nr: 0902276	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for limited motion of 
the left ankle, evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for limited motion of 
the right ankle, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


REMAND

The veteran had active military service from May 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2007, and in July and August 2008, the veteran 
submitted new evidence that is pertinent to his claims on 
appeal.  The evidence was not previously considered by the 
agency of original jurisdiction (AOJ), and the veteran did 
not submit a waiver.  Absent a waiver from the veteran, a 
remand is necessary when pertinent evidence is received by 
the Board that has not been considered by the AOJ.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The evidence includes a letter from the 
veteran's employer that specifically addresses all three 
disabilities at issue and how they have affected the 
veteran's ability to be promoted.  The evidence also includes 
reports of recent treatment in 2008, which included a left 
bunionectomy.  The Board must therefore remand so that the 
AOJ can consider the newly submitted evidence.  

The veteran should also be sent a notification letter that 
complies with the requirements under the Veterans Claims 
Assistance Act of 2000 as it pertains to claims for increased 
ratings.  Vazquez-Flores, 22 Vet. App. 37 (2008).  
Additionally, because the veteran had surgery on his left 
foot, the Board finds that the veteran's more recent 
treatment records should be obtained.  A new VA examination 
should also be scheduled to determine the current level of 
disability attributable to the veteran's disabilities, and 
what impact the veteran's foot surgery, if any, had.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity from noncompensable to 
as much as 100 percent for his 
disability, based on the nature of the 
symptoms of the condition for which 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  In this 
instance, the notice should include 
information about the rating criteria 
used to rate the veteran's pes planus and 
ankle disability and what is required to 
obtain a higher rating under 38 C.F.R. 
§ 4.71a (2008).  The notice must also 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that may be relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, supra.  

2.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the AOJ should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  The AOJ should 
specifically seek records from the VA 
North Texas Health Care System, 
particularly those prepared since May 
2008.

3.  The AOJ should thereafter schedule 
the veteran for a VA examination by a 
medical professional with appropriate 
expertise to determine the current level 
of disability attributable to the 
veteran's bilateral pes planus and his 
ankle disability.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The examiner should 
specifically undertake range-of-motion 
studies of each ankle and comment on the 
degree of disability due to functional 
losses such as pain, weakness, etc.  All 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically.)

The AOJ should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

4.  After undertaking any other 
development deemed appropriate, including 
consideration of the July 2007 statement 
by the veteran's employer and medical 
records received by the Board in July and 
August 2008, the AOJ should re-adjudicate 
the claims on appeal.  Consideration 
should be given to whether referral for 
extra-schedular consideration is 
appropriate under 38 C.F.R. § 3.321(b) 
(2008).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




